IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DONNA L. MEANOR, AS EXECUTOR OF    :   No. 149 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   :   Cross Petition for Allowance of
R. FAIRMAN; RONALD R. FAIRMAN;     :   Appeal from the Order of the Superior
BEVERLY A. FAIRMAN; RICHARD M.     :   Court
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN; TERRY L. FAIRMAN;      :
WILLIAM WOOD AND BETTY WOOD,       :
HIS WIFE; DOLORES M. WAGNER;       :
DOLORES J. WAGNER; COUNTY-WIDE     :
REAL ESTATE COMPANY, INC.; B.      :
LEONARD BRODY; PATRICK F.          :
MCCARTHY; E. JAMES TRIMARCHI;      :
DAVID R. TOMB; WAGNER AND          :
WAGNER; JAMES CARSON AND           :
SUSAN CARSON, HIS WIFE             :
                                   :
                                   :
          v.                       :
                                   :
                                   :
PEOPLES NATURAL GAS COMPANY,       :
LLC, AS SUCCESSOR BY MERGER TO     :
EQUITABLE GAS COMPANY, A           :
DIVISION OF THE FORMER EQUITABLE   :
RESOURCES, INC.                    :
                                   :
                                   :
PETITION OF: ROBERT A. WAGNER      :

DONNA L. MEANOR, AS EXECUTOR OF    :   No. 150 WAL 2019
THE ESTATE OF ROBERT WAGNER,       :
SR., DECEASED; FAIRMAN DRILLING    :
COMPANY; ALAN R. FAIRMAN; SANDRA   :   Cross Petition for Allowance of
R. FAIRMAN; RONALD R. FAIRMAN;     :   Appeal from the Order of the Superior
BEVERLY A. FAIRMAN; RICHARD M.     :   Court
FAIRMAN; GARY D. FAIRMAN; FRANK    :
G. FAIRMAN;TERRY L. FAIRMAN;       :
WILLIAM WOOD AND BETTY WOOD,       :
HIS WIFE; DOLORES M. WAGNER;       :
DOLORES J. WAGNER; COUNTY-WIDE     :
REAL ESTATE COMPANY, INC.; B.             :
LEONARD BRODY; PATRICK F.                 :
MCCARTHY; E. JAMES TRIMARCHI;             :
DAVID R. TOMB; WAGNER AND                 :
WAGNER; JAMES CARSON AND                  :
SUSAN CARSON, HIS WIFE                    :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PEOPLES NATURAL GAS COMPANY,              :
LLC, SUCCESSOR BY MERGER TO               :
EQUITABLE GAS COMPANY, LLC F/K/A          :
EQUITABLE GAS COMPANY, A                  :
DIVISION OF THE FORMER EQUITABLE          :
RESOURCES, INC.                           :
                                          :
                                          :
PETITION OF: ROBERT A. WAGNER             :


                                    ORDER



PER CURIAM

      AND NOW, this 2nd day of October, 2019, the Cross Petition for Allowance of

Appeal is DENIED.




                     [149 WAL 2019 and 150 WAL 2019] - 2